 



Exhibit 10.19
Execution Version
NEITHER THESE WARRANTS NOR THE COMMON STOCK ISSUABLE UPON EXERCISE OF THESE
WARRANTS HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD,
PLEDGED OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR
SUCH SECURITIES UNDER THE SECURITIES ACT OR UNLESS AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE.

      500,000 Warrants   September 13, 2007

GENERAL FINANCE CORPORATION
WARRANTS
     GENERAL FINANCE CORPORATION, a Delaware corporation (the “Company”),
certifies pursuant to this certificate (this “Certificate”) that, for value
received, BISON CAPITAL AUSTRALIA, L.P., a Delaware limited partnership (“Bison
Capital”), or its registered assigns (either of Bison Capital or such registered
assigns, the “Holder”), is the owner of FIVE HUNDRED THOUSAND (500,000) Warrants
of the Company (the “Warrants”). Each Warrant entitles the Holder to purchase
from the Company at any time prior to the Expiration Date (as defined below) one
share of the common stock of the Company, par value $0.0001 per share (the
“Common Stock”), for $8.00 per share (as may adjusted pursuant to this
Certificate, the “Exercise Price”), on the terms and conditions hereinafter
provided. The Exercise Price and the number of shares of Common Stock
purchasable upon exercise of each Warrant are subject to adjustment as provided
in this Certificate. The shares of Common Stock or other securities that may be
acquired upon exercise of the Warrants are referred to herein as the “Warrant
Shares”.
     These Warrants have been issued pursuant to that certain Securities
Purchase Agreement (the “Purchase Agreement”) dated as of September 13, 2007, by
and among the Company, GFN Australasia Finance Pty Ltd., GFN Australasia
Holdings Pty Ltd., GFN U.S. Australasia Holdings, Inc. and Bison Capital
Australia, L.P.
1. Vesting; Expiration Date; Exercise
     1.1 Vesting. The Warrants are vested and exercisable as of the date of this
Certificate.
     1.2 Expiration Date. The Warrants shall expire on September 13, 2014 at
5:00 p.m., Los Angeles time (the “Expiration Date”).
     1.3 Manner of Exercise. The Warrants are exercisable by delivery to the
Company of the following (the “Exercise Documents”): (a) this Certificate; (b) a
written notice of election to exercise the Warrants substantially in the form of
Exhibit A to this Certificate (and such

 



--------------------------------------------------------------------------------



 



representations and warranties in Exhibit A must be true and correct in all
material respects); and (c) payment of the Exercise Price in cash, by check or
by “net” exercise as contemplated by Section 1.4 of this Certificate. Within
five (5) business days following receipt of the foregoing, the Company shall
execute and deliver to the Holder: (a) a certificate or certificates
representing the aggregate number of shares of Common Stock purchased by the
Holder, and (b) if less than all of the Warrants evidenced by this Certificate
are exercised, a new certificate evidencing the Warrants not so exercised.
Holder may not exercise fewer than 10,000 Warrants at one time unless Holder
then beneficially owns fewer than 10,000 Warrants, in which event Holder must
exercise all Warrants then beneficially owned.
     1.4 Net Exercise. In lieu of the payment methods set forth in Section 1.3
above, the Holder may elect to exchange all or some of the Warrant for the
number of shares of Common Stock computed using the following formula:
(FORMULA) [a33402a3340203.gif]
Where X = the number of shares of Common Stock to be issued to Holder.
Y = the number of shares of Common Stock purchasable under the Warrants being
exchanged (as adjusted to the date of such calculation).
A = the Market Price on the date of receipt by the Company of the exercise
documents.
B = the Exercise Price of the Warrants being exchanged (as adjusted in
accordance with the terms of Section 2 hereof).
     The “Market Price” on any trading day shall be deemed to be the last
reported sale price of the Common Stock on such day, or, in case no such
reported sales take place on such day, the last reported sale price on the
preceding trading day on which there was a last reported sales price, as
officially reported by the principal securities exchange in which the shares of
Common Stock are listed or admitted to trading, or if the Common Stock is not
listed or admitted to trading on any national securities exchange, the last sale
price, or if there is no last sale price, the closing bid price, as furnished by
the National Association of Securities Dealers, Inc. (such as through the OTC
Bulletin Board) or a similar organization or if Nasdaq is no longer reporting
such information. If the Market Price cannot be determined pursuant to the
sentence above, the Market Price shall be determined in good faith (using
customary valuation methods) by the Board of Directors of the Company based on
the information best available to it, including recent arms-length sales of
Common Stock to unaffiliated persons.
     1.5 Valid Issuance. All shares of Common Stock issued upon the proper
exercise of a Warrant in conformity with this Certificate shall be validly
issued, fully paid and nonassessable.
     1.6 Date of Issuance. Each person in whose name any such certificate for
shares of Common Stock issued shall for all purposes be deemed to have become
the holder of record of such shares on the date on which the Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate, except that, if the date of such

-2-



--------------------------------------------------------------------------------



 



surrender and payment is a date when the stock transfer books of the Company are
closed, such person shall be deemed to have become the holder of such shares at
the close of business on the next succeeding date on which the stock transfer
books are open.
2. Adjustments
     2.1 Stock Dividends and Splits. If after the date hereof, and subject to
the provisions of Section 2.6 below, the number of outstanding shares of Common
Stock is increased by a stock dividend payable in shares of Common Stock, or by
a split up of shares of Common Stock, or other similar event, then, on the
effective date of such stock dividend, split up or similar event, the number of
shares of Common Stock issuable on exercise of each Warrant shall be increased
in proportion to such increase in outstanding shares of Common Stock
     2.2 Aggregation of Shares. If after the date hereof, and subject to the
provisions of Section 2.6, the number of outstanding shares of Common Stock is
decreased by a consolidation, combination, reverse stock split or
reclassification of shares of Common Stock or other similar event, then, on the
effective date of such consolidation, combination, reverse stock split,
reclassification or similar event, the number of shares of Common Stock issuable
on exercise of each Warrant shall be decreased in proportion to such decrease in
outstanding shares of Common Stock.
     2.3 Adjustments in Exercise Price. Whenever the number of shares of Common
Stock purchasable upon the exercise of the Warrants is adjusted, as provided in
Section 2.1 and 2.2 above, the Exercise Price shall be adjusted (to the nearest
cent) by multiplying such Exercise Price immediately prior to such adjustment by
a fraction (a) the numerator of which shall be the number of shares of Common
Stock purchasable upon the exercise of the Warrants immediately prior to such
adjustment, and (b) the denominator of which shall be the number of shares of
Common Stock so purchasable immediately thereafter
     2.4 Replacement of Securities upon Reorganization. In case of any
reclassification or reorganization of the outstanding shares of Common Stock
(other than a change covered by Section 2.1 or 2.2 hereof or that solely affects
the par value of such shares of Common Stock), or in the case of any merger or
consolidation of the Company with or into another corporation (other than a
consolidation or merger in which the Company is the continuing corporation and
that does not result in any reclassification or reorganization of the
outstanding shares of Common Stock), or in the case of any sale or conveyance to
another corporation or entity of the assets or other property of the Company as
an entirety or substantially as an entirety in connection with which the Company
is dissolved, the Holder shall thereafter have the right to purchase and
receive, upon the basis and upon the terms and conditions specified in the
Warrants and in lieu of the shares of Common Stock of the Company immediately
theretofore purchasable and receivable upon the exercise of the rights
represented thereby, the kind and amount of shares of stock or other securities
or property (including cash) receivable upon such reclassification,
reorganization, merger or consolidation, or upon a dissolution following any
such sale or transfer, that such Holder would have received if such Holder had
exercised his, her or its Warrant(s) immediately prior to such event; and if any
reclassification also results in a change in shares of Common Stock covered by
Section 2.1 or 2.2, then such adjustment shall be made pursuant to Sections 2.1,
2.2, 2.3 and this Section 2.4. The provisions of this Section 2.4 shall
similarly apply to successive reclassifications, reorganizations, mergers or
consolidations, sales or other transfers.

-3-



--------------------------------------------------------------------------------



 



     2.5 Notices of Changes in Warrant. Upon every adjustment of the Exercise
Price or the number of Warrant Shares issuable upon exercise of a Warrant, the
Company shall give written notice thereof to the Holder, which notice shall
state the Exercise Price resulting from such adjustment and the increase or
decrease, if any, in the number of Warrant Shares purchasable at such price upon
the exercise of a Warrant, setting forth in reasonable detail the method of
calculation and the facts upon which such calculation is based. Upon the
occurrence of any event specified in Sections 2.1, 2.2, 2.3 or 2.4 above, then,
in any such event, the Company shall give written notice to the Holder, at the
last address set forth for the Holder in the Register, of the record date or the
effective date of the event. Failure to give such notice, or any defect therein,
shall not affect the legality or validity of such event.
     2.6 No Fractional Shares. Notwithstanding any provision contained in this
Certificate to the contrary, the Company shall not be required to issue
fractional shares upon exercise of Warrants. If, by reason of any adjustment
made pursuant to this Section 2, Holder would be entitled, upon the exercise of
Warrants, to receive a fractional interest in a share, the Company shall in lieu
thereof, upon such exercise, pay to Holder cash in the amount equal to such
fractional interest in a share multiplied by Market Price on the date of
exercise. If more than one Warrant shall be exercised at one time, the number of
full shares of Common Stock issuable upon exercises of such Warrants shall be
computed on the basis of all the Warrants exercised of all such Warrants, with
any remaining fractional interest in a share payable in cash as provided in the
prior sentence.
     2.7 Form of Warrant. The form of Warrant need not be changed because of any
adjustment pursuant to this Section 2, and Warrants issued after such adjustment
may state the same Exercise Price and the same number of shares as is stated in
the Warrants initially issued pursuant to this Certificate. However, the Company
may at any time in its sole discretion make any change in the form of Warrant
that the Company may deem appropriate and that does not affect the substance
thereof, and any Warrant thereafter issued or countersigned, whether in exchange
or substitution for an outstanding Warrant or otherwise, may be in the form as
so changed.
3. Transfer and Exchange of Warrant.
     3.1 Transferability of Warrant. Prior to the Expiration Date and subject to
compliance with applicable federal and state securities and other laws, the
Warrants and all rights hereunder are transferable, in whole or in part, at the
office or agency of the Company by the Holder in person or by duly authorized
attorney, upon surrender of this Warrant properly endorsed for transfer.
     3.2 Compliance with Securities Laws. Holder agrees not to sell, transfer,
assign, gift, create a security interest in, or otherwise dispose of, with or
without consideration (collectively, “Transfer”) any of the Warrants except
pursuant to an effective registration statement under the Securities Act or an
exemption from registration. As a further condition to any such Transfer, except
in the event that such Transfer is made pursuant to an effective registration
statement

-4-



--------------------------------------------------------------------------------



 



under the Securities Act, if in the reasonable opinion of counsel to the Company
any Transfer of the Warrants by the contemplated transferee thereof would not be
exempt from the registration and prospectus delivery requirements of the
Securities Act, the Company may require the contemplated transferee to furnish
the Company with an investment letter setting forth such information and
agreements as may be reasonably requested by the Company to ensure compliance by
such transferee with the Securities Act.
     3.3 Exchange of Warrants. This Certificate may be surrendered to the
Company, together with a written request for exchange, and thereupon the Company
shall issue in exchange therefor one or more new certificates as requested by
the registered holder of the Warrants so surrendered, representing an equal
aggregate number of Warrants; provided, however, that in the event that a
Warrant surrendered for transfer bears a restrictive legend, the Company shall
not cancel such Warrant and issue new Warrants in exchange therefor until the a
such Warrants have been registered pursuant to a registration statement declared
effective by the Securities and Exchange Commission (the “SEC”), or the Company
has received an opinion of counsel for the Holder with respect to an applicable
exemption under the Securities Act in connection with such transfer.
     3.4 Fractional Warrants. The Company shall not be required to effect any
registration of transfer or exchange of a Warrant which will result in the
issuance of a certificate for a fraction of a Warrant.
     3.5 Service Charges; Issue Tax. No service charge shall be made for any
exchange or registration of transfer of Warrants. The issuance of the Warrant
Shares upon the exercise of the Warrants shall be made without charge to the
Holder for any issue tax in respect thereof.
4. Other Provisions Relating to Rights of Holders.
     4.1 No Rights as Shareholder. This Certificate and the Warrants evidenced
hereby do not entitle the Holder to any of the rights of a shareholder of the
Company, including, without limitation, the right to receive dividends, or other
distributions, exercise any preemptive rights to vote or to consent or to
receive notice as stockholders in respect of the meetings of stockholders or the
election of directors of the Company or any other matter.
     4.2 Lost, Stolen, Mutilated, or Destroyed Warrants. If this Certificate is
lost, stolen, mutilated, or destroyed, the Company may on such terms as to
indemnity or otherwise as it may in its discretion impose (which shall, in the
case of a mutilated Warrant, include the surrender thereof), issue a new Warrant
of like denomination, tenor, and date as the Warrant so lost, stolen, mutilated,
or destroyed. Any such new Warrant shall constitute a substitute contractual
obligation of the Company, whether or not the allegedly lost, stolen, mutilated,
or destroyed Warrant shall be at any time enforceable by anyone.
     4.3 Reservation of Common Stock. The Company shall at all times reserve and
keep available a number of its authorized but unissued shares of Common Stock
that will be sufficient to permit the exercise in full of all outstanding
Warrants evidenced by this Certificate.
     4.4 Exchange Listing. If the Common Stock of the Company is listed on the
New York Stock Exchange, the American Stock Exchange (the “AMEX”) or the NASDAQ,
the Company shall take all commercially reasonable actions to cause the Warrant
Shares to be listed on such exchange.

-5-



--------------------------------------------------------------------------------



 



     5. Covenants of the Company.
     5.1 Closing Of Books. The Company will at no time close its transfer books
against the transfer of the Warrants or of any Warrant Shares in any manner
which interferes with the timely exercise hereof unless required by applicable
law.
     5.2 Other Covenants. The Company covenants and agrees that, as long as the
Warrants remain outstanding or any Warrant Shares are issuable with respect to
the Warrants, the Company will perform all of the following covenants for the
express benefit of the Holder: (a) each Holder shall, upon the exercise hereof
in accordance with the terms hereof, receive good and marketable title to the
Warrant Shares, free and clear of all voting and other trust arrangements to
which the Company is a party or by which it is bound, preemptive rights of any
stockholder, liens, encumbrances, equities and claims whatsoever, including, but
not limited to, all taxes, liens and other charges with respect to the issuance
thereof; and (b) the Company shall provide each Holder with notice of all
corporate actions in the same manner and to the same extent as the stockholders
of the Company.
6. Miscellaneous.
     6.1 Successors. All the covenants and provisions of this Agreement by or
for the benefit of the Company shall bind and inure to the benefit of its
respective successors and assigns.
     6.2 Notices. Any notice, statement or demand authorized by this Certificate
to be given or made shall be sufficiently given when so delivered if by hand or
overnight delivery or if sent by certified mail or private courier service
within five days after deposit of such notice, postage prepaid, addressed, as
follows: (a) if to Holder, the address of the Holder on the books and records of
the Company; and (b) if to the Company, to the principal offices of the Company
at set forth in its most recent filing with the Securities and Exchange
Commission.
     6.3 Governing Law. The validity, interpretation, and performance of this
Certificate and of the Warrants shall be governed in all respects by the laws of
the State of California, without giving effect to conflicts of law principles
that would result in the application of the substantive laws of another
jurisdiction. Each of the parties hereby consents and agrees that all actions,
suits or other proceedings arising under or in connection with this Certificate
shall be tried and litigated in state or federal courts located in Los Angeles
and irrevocably submits to such jurisdiction, which jurisdiction shall be
exclusive. Each of the parties hereby waives any right it may have to assert the
doctrine of forum non conveniens or any objection that such party may have based
upon lack of personal jurisdiction or improper venue.
     6.4 Counterparts. This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument

-6-



--------------------------------------------------------------------------------



 



     6.5 Effect of Headings. The Section headings herein are for convenience
only and are not part of this Warrant Agreement and shall not affect the
interpretation thereof
     6.6 Severability. If any term, provision, covenant or restriction of these
Warrants is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of these Warrants shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Certificate to be executed
and delivered by their duly authorized representatives as of the date first
written above.

                              “BISON CAPITAL”        
 
                            BISON CAPITAL AUSTRALIA, L.P.        
 
                       
 
  By:   /s/ Douglas B. Trussler        
 
                        Douglas B. Trussler, as Manager of Bison Capital
Australia GP, LLC, a Delaware limited liability company,
the General Partner of Bison Capital Australia, L.P. “COMPANY”        
 
                            GENERAL FINANCE CORPORATION        
 
                       
 
  By   /s/ John O. Johnson        
 
                   
 
          John O. Johnson, Chief Operating Officer        

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
NOTICE OF EXERCISE
(To be signed only upon exercise of the Warrants)
To: General Finance Corporation:
     The undersigned hereby elects to purchase shares of Common Stock (the
“Warrant Shares”) of General Finance Corporation (the “Company”), pursuant to
the terms of the enclosed warrant certificate (the “Certificate”). The
undersigned tenders herewith payment of the exercise price pursuant to the terms
of the Certificate.
     The undersigned hereby represents and warrants to, and agrees with, the
Company as follows:
     1. Holder is acquiring the Warrant Shares for its own account, for
investment purposes only and not with a view to distribution in violation of the
Securities Act of 1933, as amended (the “Securities Act”).
     2. Holder understands that an investment in the Warrant Shares involves a
high degree of risk, and Holder has the financial ability to bear the economic
risk of this investment in the Warrant Shares, including a complete loss of such
investment. Holder has adequate means for providing for its current financial
needs and has no need for liquidity with respect to this investment.
     3. Holder has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of an investment
in the Warrant Shares and in protecting its own interest in connection with this
transaction.
     4. Holder understands that the issuance of the Warrant Shares to Holder has
not been registered under the Securities Act or under any state securities laws.
Holder is familiar with the provisions of the Securities Act and Rule 144
thereunder and understands that the restrictions on transfer on the Warrant
Shares may result in Holder being required to hold the Warrant Shares for an
indefinite period of time unless the resale of the Warrant Shares is registered
under the Securities Act.
     5. Holder agrees not to sell, transfer, assign, gift, create a security
interest in, or otherwise dispose of, with or without consideration
(collectively, “Transfer”) any of the Warrant Shares except pursuant to an
effective registration statement under the Securities Act or an exemption from
registration. As a further condition to any such Transfer, except in the event
that such Transfer is made pursuant to an effective registration statement under
the Securities Act, if in the reasonable opinion of counsel to the Company any
Transfer of the Warrant Shares by the contemplated transferee thereof would not
be exempt from the registration and prospectus delivery requirements of the
Securities Act, the Company may require the contemplated transferee to furnish
the Company with an investment letter setting forth such information and
agreements as may be reasonably requested by the Company to ensure compliance by
such transferee with the Securities Act.

 



--------------------------------------------------------------------------------



 



     Each certificate evidencing the Warrant Shares will bear the following
legend:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”) OR ANY APPLICABLE STATE
SECURITIES LAWS AND MAY NOT BE EXERCISED, SOLD, PLEDGED OR TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE
SECURITIES ACT OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.
Number of Warrants Exercised:                     
Net Exercise ___Yes ___No
Dated:                                         

     
 
                                                              

2